Citation Nr: 1720171	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder, and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus type 2 (diabetes), and if so whether the reopened claim should be granted.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an increased rating for a cervical spine disability, rated at 10 percent for functional impairment (except for a temporary total rating from June 23, 2011, to August 1, 2011) and at 10 percent for radiculopathy of each upper extremity from July 15, 2012.  

6.  Entitlement to a compensable rating for gout of the right big toe.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and children


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to April 1998.  

This matter came before the Board of Veterans' Appeals (Board) from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A hearing before the undersigned Veterans Law Judge was held at the RO in November 2016.  The hearing transcript has been associated with the record.

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a right knee disorder has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claim for service connection for the right knee disorder and the other claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A rating decision issued in November 2008 denied an application to reopen a claim of service connection for a right knee disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for a right knee disorder has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Claims for service connection for a right knee disorder were previously denied, most recently in a November 2008 rating decision because the evidence did not show a current disability which could be related to service.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period for the claim.  

The evidence added to the record after the appellate period includes a November 2008 finding that the Veteran had "developed [knee] osteoarthritis presumably secondary to overuse during his time in the military and out working on aircraft."  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably a link between the a current knee disability, osteoarthritis, and service.  Accordingly, reopening of the claims for service connection is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a right knee disorder is granted.


REMAND

The record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  See November 2016 hearing transcript.  Records in the possession of the SSA could be supportive of the appellant's claims.  Thus, further development to obtain those records is in order.

The record also indicates that there are outstanding treatment records, including those associated with a cervical spine fusion in June 2011 and an electromyogram (EMG) in August 2012.  The record suggests that there are also outstanding records associated with treatment at a Naval Hospital and by T. Nguyen, M.D.; A.Cuesta., DPM; and K. Powell, DO; and possibly B. Ornstein, DPM.  All outstanding and available records must be obtained.  

Regarding the claims for service connection for knee disorders, the Board finds an opinion as to whether a knee disorder is related to service or is secondary to the service-connected gout, including associated altered gait, is needed. 

Regarding the claims for increased ratings, the Board finds the Veteran should be afforded another VA examination to determine the current degree of severity of the cervical spine disability and the gout and to clarify whether the gout resulted in the first metatarsophalangeal dysfunction, status-post implant arthroplasty.  


Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including the June 2011 cervical fusion records, the August 2012 EMG, VA treatment records, Naval Hospital Jacksonville records dated from April 1998, Jacksonville Orthopedic records, Coastal Spine and Pain records, and records associated with treatment by T. Nguyen, M.D.; A.Cuesta., DPM; K. Powell, DO; and B. Ornstein, DPM.  

3.  Then, afford the Veteran a VA examination to determine the current degree of severity of the service-connected cervical spine disability and radiculopathy of the upper extremities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, including, if possible, active, passive, weight-bearing, and nonweight-bearing range of motion.  The examiner should state whether the Veteran has a headache disorder as a component of the cervical spine disability.  

4.  Afford the Veteran a VA examination by a medical professional with specialized knowledge of gout and/or foot abnormality to determine the current degree of severity of the service-connected gout.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes.  The examiner must clarify whether the first metatarsophalangeal dysfunction, status-post implant arthroplasty, is associated with the service-connected gout.  A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Afford the Veteran a VA examination to determine whether he has a knee disorder related to service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the right or left knee disorder was incurred in service, caused by service, caused by a service-connected disability including associated altered gait, or aggravated by a service-connected disability including associated altered gait.   

A complete rationale for all opinions expressed must be provided, with consideration of the in-service treatment for left knee sprain and March 1986 treatment for right knee bursitis; the November 2000 treatment record reporting left knee laxity "at times" that was attributed to gout; the January 2002 X-ray report showing osteoarthritis of left knee; the November 2008 opinion that the Veteran had "developed [knee] osteoarthritis presumably secondary to overuse during his time in the military and out working on aircraft;" and the 2010 VA examiner's finding that the knee disorders were not present during service.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


